DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
The amendment filed Mar. 13, 2022 is sufficient for the Examiner to withdraw the objections to claims 1, 10, and 18-19.  
Claim Interpretation
	In the claims, the Examiner interprets a glass cover plate and an attaching layer as the material worked upon by the apparatus.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  a first sensor for testing dimensions in claims 1-20, a second sensor for testing dimensions in claims 10, 14, 19, and 20, and an adjusting structure in claims 15-16.  
 Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Applicant claims the terms first/second sensor and an adjusting structure recite hardware elements.  The term “sensor” is also broadly interpreted as “device”, “module”, or “machine” and therefore, the term “sensor” is interpreted as an example of a generic placeholder.  The term “structure” is interpreted as a generic placeholder.  Therefore, as stated above, the claim limitations of a first sensor, a second sensor, and an adjusting structure is interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The amendment filed Mar. 13, 2022 is sufficient for the Examiner to withdraw the rejections of claims 8, 10, 14, and 17-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for the reasons cited in the non-final office action dated Dec. 15, 2015.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 7, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 2016/0174423 – hereinafter Oh) in view of Kim et al. (US 2015/0258759 – hereinafter Kim).
	Regarding claims 1 and 15-16, Oh (Figs. 1-13, [0009], and [0037] and [0056]) discloses a device for laminating including a jig and a gasket 100, which provides for a fixture body comprising flexible materials.  Oh discloses the gasket may include silicone, rubber, and flexible synthetic resin (all corresponding to flexible materials).  Oh (Figs. 3 and 9) discloses the fixture body provided with a positioning groove (channel surface formed by surfaces 210 and 211) which is matched with shape of an outer surface of the glass cover plate and gasket.  Oh discloses (Figs. 1-3 and [0054]) a roller component (“roller 300”) connected to a driving portion that provides for moving the roller in vertical and horizontal directions that provides for moving relative to the fixture body.  	Oh fails to disclose a first sensor for testing configured to detect a current dimension parameter of the glass plate and/or attaching layer attached to the cover glass cover plate in the positioning groove and transmit the detected current dimension parameter to a control module and the claimed control module connected with the first sensor and configured to control cooperation of the roller component and the fixture body according to the dimension parameter of the glass cover plate or the attaching layer as a target dimension parameter.
	However, Kim (Figs. 1 and 4 and [0107], [0113]) discloses a similar apparatus for laminating comprising a fixture body (“jig”), a positioning groove (“seating groove”), and a roller component (“rolling unit”).  Kim ([0094]-[0098]) further discloses the device may include an align unit that aligns positions of the film member, window, or display panel.  The align unit may include a camera unit that captures images of the positions of the film member and window based on the images captured by the camera and discloses the camera unit and a control unit compares the image captured by the camera unit and an alignment unit may adjust position of the jig, window, or display panel.  Once the positions of the window and the display panel are aligned, the roller unit 3 may rotate.  Further, Oh ([0050]) discloses misalignment of the cover window arranged on the gasket may be tested through vision holes.  Both Oh and Kim discloses laminating apparatuses and disclose the desire for alignment.  It would be obvious to a person having ordinary skill in the art, the apparatus of Oh could be provided additional alignment equipment, such as the camera, control unit, and alignment unit that includes alignment of the jig, as taught by Kim.  With this substitution and/or in addition taught by Kim in the apparatus of Oh, this provides for a first sensor for testing dimensions configured to detect a current dimension parameter.  The first sensor for treating dimensions configured to detect a current dimension parameter is provided for by the alignment unit that may include a camera unit that captures images of the positions of the film member and window based on images captured by the camera and discloses the camera unit and a control unit compares the image captured by the camera unit, and a control module (i.e. control unit) connected to the first sensor and configured to control cooperation of the roller component and fixture body by alignment of the fixture body according to the current dimension parameter, which includes alignment of the material worked upon, so as to correct the current dimension parameter of the material worked upon (i.e. glass cover plate or attaching layer attached to the glass cover plate) as a target dimension parameter.  Further, as discussed above, Oh discloses a driving portion for the roller that provides for moving the roller in vertical and horizontal directions that provides for moving relative to the fixture body.  Oh (Fig. 2) discloses the roller component is mounted to the drive portion and Oh in view of Kim provides for a control module configured to control cooperation of the roller component, it would be obvious to a person having ordinary skill in the art with the modification of Oh in view of Kim, the driving portion combined with a control module configured to control cooperation of the roller component, this provides for the processing fixture further includes an adjusting component (i.e. drive portion) connected with the control module, the roller component is mounted to the adjusting component and the adjusting component is configured to adjust spacing between an outer circumference of the roller component and the surface of the positioning groove by controlling cooperation of the roller component and it would be obvious the drive portion (i.e. adjusting component) would provide for translating the roller component, as claimed in claim 16, through controlling cooperation of the roller component.
	Regarding claim 2, as stated in the rejection of claim 1 above, in addition to the align unit that includes a first sensor, Oh discloses vision holes may be arranged on seating surface 210 of the jig.  The vision holes are part of the align unit and this provides for the first sensor, such as vision holes, disposed on the fixture body and attached to a surface 210 of the positioning groove.
	Regarding claim 7, as discussed in the rejection of claim 1 above, Oh discloses gasket surface of the fixture body that parallel to surfaces (210 and 211) of the positioning groove.
	Regarding claim 17, the Examiner interprets this limitation as a limitation directed towards limiting the material of the flexible material.  As stated in the rejection of claim 1 above, the fixture body comprises flexible materials, such as silicone, rubber, and flexible synthetic resin that are the same materials disclosed in Applicant’s specification (PGPUB [0039]) this provides for a display assembly line comprising the processing fixture according to claim 1, wherein the fixture body is made from flexible materials selected for supporting and positioning the glass cover plate, while avoiding damage and breakage on the outer surface of the glass cover plate.  
Allowable Subject Matter
Claims 3-6, 8-14, and 18-20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter for the claims.
Regarding claims 3, 8, and 18-20, the prior art fails to disclose or suggest the first sensor is extended along a direction from the bottom wall to the side wall of the positioning groove.
Regarding claims 4-6, the prior art fails to disclose or fairly suggest the apparatus of claim 4.
Regarding claims 9 and 11-13, the prior art fails to disclose or fairly suggest the apparatus of claim 9.
Regarding claims 10 and 14, the prior art fails to disclose or fairly suggest the apparatus of claim 10.
Response to Arguments
The Examiner has modified the rejection due to the amendment of “a first sensing component” to “a first sensor for testing dimensions”.  However, the same references were applied to the claims.  
Applicant's arguments filed Mar. 13, 2022 have been fully considered but they are not persuasive.   
Applicant in the Remarks filed Mar. 13, 2022 (pgs. 12-14) asserts the references in the office action fails to disclose, teach, or suggest, the elements recited on pgs. 12-14 of the Remarks, and makes specific arguments that the alignment unit of Kim would not detect and transmit dimensional parameters at all.  This is not persuasive.  As stated in the rejection, it is clear that the camera unit and a control unit compares the image captured by the camera unit and an alignment unit may adjust position of the jig.  The image capture and comparison requires transmission of the detected current dimension parameter broadly interpreted as the image to a control module.  Further, Kim discloses once the positions of the window and the display panel are aligned, the roller unit 3 may rotate.  The first sensor for treating dimensions configured to detect a current dimension parameter is provided for by the alignment unit that may include a camera unit that captures images of the positions of the film member and window based on images captured by the camera and discloses the camera unit and a control unit compares the image captured by the camera unit, and a control module (i.e. control unit) connected to the first sensor and configured to control cooperation of the roller component and fixture body by alignment of the fixture body according to the current dimension parameter, which includes alignment of the material worked upon, so as to correct the current dimension parameter of the material worked upon (i.e. glass cover plate or attaching layer attached to the glass cover plate) as a target dimension parameter.  
Further, as discussed above, Oh discloses a driving portion for the roller that provides for moving the roller in vertical and horizontal directions that provides for moving relative to the fixture body.  Oh (Fig. 2) discloses the roller component is mounted to the drive portion and Oh in view of Kim provides for a control module configured to control cooperation of the roller component, it would be obvious to a person having ordinary skill in the art with the modification of Oh in view of Kim, the driving portion combined with a control module configured to control cooperation of the roller component, this provides for the processing fixture further includes an adjusting component (i.e. drive portion) connected with the control module, the roller component is mounted to the adjusting component and the adjusting component is configured to adjust spacing between an outer circumference of the roller component and the surface of the positioning groove by controlling cooperation of the roller component and it would be obvious the drive portion (i.e. adjusting component) would provide for translating the roller component, as claimed in claim 16, through controlling cooperation of the roller component.
Therefore, the Examiner maintains the combination of Oh and Kim provides for the claimed limitations of independent claim 1, and maintains the rejection of claims 1, 2, 7, and 15-17 under 35 U.S.C. 103 as being unpatentable over Oh in view of Kim.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623. The examiner can normally be reached M-F: EST 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L HERRING/               Primary Examiner, Art Unit 1741